IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM SETH FOUNTAIN, JR., NOT FINAL UNTIL TIME EXPIRES TO
                            FILE MOTION FOR REHEARING AND
    Petitioner,             DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-3710

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed December 22, 2017.

Petition for Writ of Prohibition – Original Jurisdiction.

Clay B. Adkinson of Adkinson Law Firm, LLC, DeFuniak Springs, for Petitioner.

Pamela Jo Bondi, Attorney General, and Steven E. Woods, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, C.J., and WOLF and RAY, JJ., CONCUR.